Title: James Barbour to Thomas Jefferson, 30 July 1813
From: Barbour, James
To: Jefferson, Thomas


          Dear Sir Richmond July 30th 1813
          A transient visit to Orange prevented me from receiving, and by consequence of answering, the letter, you addressed me (under date the 15th instant) till  this time.
          The misfortunes which have overwhelmed Mr Strode are to me a Source of deep regret; to contribute to their alleviation would be highly gratifying—more especially when in So doing
			 I could give you a proof of my anxiety to comply with your
			 requests. I have taken the earliest opportunity of presenting the Subject to the
			 Council and should a vacancy occur in any of our Public institutions,  which can be Supplied by Mr Strode it is not improbable, but, we shall be able to make for him Some provision.
          Accept assurances of my very high respect.Js Barbour
        